        Case 1:11-cv-00564-MBH Document 138 Filed 07/02/20 Page 1 of 15




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                                )
 MICHAEL ETCHEGOINBERRY,                        )    Case No. 11-564 L
                                                )
                Plaintiffs,                     )    Senior Judge Marian Blank Horn
                                                )
        v.                                      )    Electronically filed on July 2, 2020
                                                )
 THE UNITED STATES OF AMERICA,                  )
                                                )
                Defendant.                      )
                                                )

                              UNITED STATES’ STATUS REPORT

       The United States submits this status report in response to the Court’s June 28, 2020,

Scheduling Order (ECF No. 136), to propose next steps in this case. The United States proposes

that the Court continue the stay (1) to await Congress’ evaluation of the settlement agreement

signed by Westlands Water District (“Westlands”) and the United States and (2) to allow the

parties to remain focused on settlement negotiations in the absence of Congressional action that

attains both the monetary and non-monetary benefits of the settlement agreement. If the Court is

inclined to lift the stay, the parties have conferred and agreed to a schedule wherein the United

States answers the operative complaint and files a Rule 12(c) motion to dismiss for failure to

state a claim shortly thereafter. Post-answer proceedings under Rule 26 and Appendix A to the

Rules of this Court, together with fact discovery, would be stayed until resolution of that Rule

12(c) motion. Under this agreement, the United States would file its answer on August 10, 2020,

and file its Rule 12(c) motion on August 14, 2020.

       The United States discusses below the recent procedural history and then its proposal.
          Case 1:11-cv-00564-MBH Document 138 Filed 07/02/20 Page 2 of 15




A.        Procedural History

          Plaintiffs’ complaint alleges a single cause of action—a violation of the Fifth

Amendment based on alleged “actions and inactions of the United States.” Complaint ¶ 111

(ECF No. 1). More specifically, Plaintiffs allege that “[t]he United States’ continuous failure to

provide drainage through the present day has resulted in high water tables and in saline

groundwater beneath and upon Plaintiffs’ properties, which have been the direct, natural or

probable result of the United States’ shirking of its drainage obligation.” Id. ¶ 7.

          The United States moved to dismiss under Rule 12(b)(1) on the ground that the six-year

statute of limitations barred Plaintiffs’ claim. U.S. Mot. to Dismiss (ECF No. 9). This Court

denied that motion on September 30, 2013, holding that Plaintiffs are not time-barred from

pursuing their sole takings claim “based on defendant’s failure to provide a drainage solution for

the Westlands for over fifty years.” Etchegoinberry v. United States, 114 Fed. Cl. 437, 498

(2013).

          Shortly after denying the United States’ 12(b)(1) motion, this Court stayed further

proceedings in this lawsuit based on the parties’ “optimism about the prospects for settlement.”

Oct. 25, 2013, Order (ECF No. 82). The parties reported in their January 2015 joint status report

that the United States and Westlands “reached consensus, subject to approval, on potential terms

for settlement regarding the management of drainage within Westlands’ service area.” Jan. 15,

2015, Joint Status Report ¶ 2 (ECF No. 95). The parties noted that the proposed settlement, if

approved, “would provide the means for resolving all pending claims in [Etchegoinberry] and in

Westlands Water Dist. v. United States, No. 2013-5069 (Fed. Cir.) (“Westlands”), and which

may affect the provision of drainage service under orders issued by the district court in

Firebuagh Canal Water Dist. v. United States, Case No. 88-cv-634 (E.D. Cal.) (“Firebaugh”).”



                                                   2
        Case 1:11-cv-00564-MBH Document 138 Filed 07/02/20 Page 3 of 15




Id. “[O]n September 15, 2015, the United States and Westlands executed a Settlement

Agreement concerning the management of drainage service within Westlands and the settlement

of litigation over drainage service to Westlands.” Federal Defs.’ Notice of Filing of Settlement

Agreement (ECF No. 1001) (Firebaugh), reproduced as Exhibit A to Sept. 17, 2015, Joint Status

Report (ECF No. 100). The parties noted that “implementation of the Settlement will depend

upon the enactment of authorizing federal legislation.” Sept. 17, 2015, Joint Status Report (ECF

No. 100).

       Thereafter, the parties reported that two bills to authorize the settlement agreement were

introduced in the House of Representatives of the 114th and 115th United States Congress and

voted favorably out of the House Committee on Natural Resources in both instances, but neither

bill was brought to a floor vote in the House. Apr. 3, 2018, Joint Status Report ¶ 3 (ECF No.

117). Although the settlement agreement stated that it was voidable if not acted upon by January

15, 2017, Federal Defendants and Westlands extended that date to January 15, 2018. Jan. 23,

2017, Joint Status Report ¶ 4 (ECF No. 108). And even though that extended date has passed,

neither Westlands nor the United States has voided the settlement agreement.

       The stay of litigation in Firebaugh expired on January 15, 2018, at which time the

Bureau of Reclamation returned to implementing its control schedule for drainage and the parties

began exploring ways by which they might attain the benefits of the settlement agreement. Apr.

3, 2018, Joint Status Report ¶ 6 (ECF No. 117); July 9, 2018, Joint Status Report ¶¶ 5, 7 (ECF

No. 119). Efforts to explore way of attaining the benefits of the settlement agreement since

Reclamation’s re-implementation of its control schedule have been active and remain ongoing.

       In the United States’ April 1, 2020, declaration submitted in Firebaugh, Reclamation’s

Principal Deputy Regional Director reported on several matters, including: (1) the status of the



                                                3
        Case 1:11-cv-00564-MBH Document 138 Filed 07/02/20 Page 4 of 15




2015 Westlands Settlement; (2) Reclamation’s $3 million payment to the San Luis Water District

in furtherance of the San Luis Water District Drainage Agreement, and (3) Reclamation’s post-

2018 actions to provide drainage within the Westlands Water District, including (a) completion

of project designs and preparation of a design summary and cost estimates, (b) preparation of a

Basis of Negotiation to facilitate repayment by Westlands of drainage service features, (c)

refinement of a comprehensive control schedule, (d) awarding a construction contract in excess

of $1 million to retrofit the San Luis Demonstration Treatment Facility. A copy of this

declaration is attached to this status report as Exhibit A. On April 3, 2020, Firebaugh was

reassigned to District Judge Dale A. Drozd.

B.     The United States’ Proposal for Next Steps

       As summarized above, the Settlement Agreement reflects years of effort to coordinate a

resolution of the drainage issues relating to the San Luis Unit among varying individual

landowners, Westlands, and Reclamation. The nuances of the drainage issue led the negotiating

parties to conclude that enabling legislation was the most prudent path forward. Finding a

substitute for Congressional action that still allows the negotiating parties to attain the benefits of

the Settlement Agreement is, unsurprisingly, a challenging task. Consequently, the United States

proposes in the first instance that this litigation remain stayed for two reasons. First, because

neither Westlands nor the Federal Defendants voided the settlement agreement, there is nothing

preventing Congress from considering and passing the enabling legislation called for in that

agreement. Hence, resources expended litigating this lawsuit will prove wasted if Congress

enacts this enabling legislation. Second, given the long history of negotiation and the practical

difficulties involved with negotiating among multiple parties and numerous lawsuits involving




                                                   4
         Case 1:11-cv-00564-MBH Document 138 Filed 07/02/20 Page 5 of 15




monetary and non-monetary claims, these settlement efforts should remain the parties’ primary

focus.

         If the Court is inclined to lift the stay, the United States submits that the operative

complaint fails to state a claim upon which relief may be granted because it asserts a takings

claim on inaction (i.e., the failure to provide drainage), rather than an affirmative act. The

United States understands that Plaintiffs dispute this characterization of their complaint.

Nevertheless, the parties have conferred on the most efficient and logical path forward in light of

this disagreement on whether Plaintiffs’ complaint states a claim. Because the Court has already

ruled on a motion under Rule 12(b), the parties agree that United States should first answer

Plaintiffs’ complaint and then promptly file a motion for judgment on the pleadings under Rule

12(c) for failure to state a claim. RCFC 12(h)(2)(B). The parties further agree that the Court

should stay all other matters that would otherwise be triggered by the filing of an answer—such

as filing a joint preliminary status report, exchanging initial disclosures, and conducting

subsequent discovery—until the Rule 12(c) motion is resolved.

//
//
//
//
//
//
//
//
//
//
//


                                                    5
        Case 1:11-cv-00564-MBH Document 138 Filed 07/02/20 Page 6 of 15




       Consequently, if this Court lifts the stay, the parties propose that the United States file its

answer to Plaintiffs’ complaint by August 10, 2020. The United States will then file its Rule

12(c) motion by August 14, 2020. The deadlines for post-answer filings under Rule 26 and

Appendix A to the Rules of this Court turn on either (1) the filing of the United States’ answer to

Plaintiffs’ future amended complaint (if the United States’ Rule 12(c) motion is granted) or (2)

the denial of the United States’ Rule 12(c) motion.

Dated: July 2, 2020                           Respectfully submitted,
                                              PRERAK G. SHAH
                                              Deputy Assistant Attorney General

                                              By /s/ Frank J. Singer
                                              FRANK J. SINGER
                                              WILLIAM J. SHAPIRO
                                              United States Department of Justice
                                              Environment & Natural Resources Division
                                              Natural Resources Section
                                              Post Office Box 7611
                                              Washington, D.C. 20044-7611
                                              Tel: 202.616-9409
                                              Fax: 202-305-0506
                                              E-mail: frank.singer@usdoj.gov

                                              ATTORNEYS FOR THE UNITED STATES




                                                  6
Case 1:11-cv-00564-MBH Document 138 Filed 07/02/20 Page 7 of 15




                                                                 Exhibit A
                                                     to U.S. Status Report




                      EXHIBIT A
                   to United States’ Status Report
Case 1:11-cv-00564-MBH Document 138 Filed 07/02/20 Page 8 of 15



Case 1:88-cv-00634-DAD-SKO Document 1040-1 Filed 04/01/20 Page 1 of 8
Case 1:11-cv-00564-MBH Document 138 Filed 07/02/20 Page 9 of 15



Case 1:88-cv-00634-DAD-SKO Document 1040-1 Filed 04/01/20 Page 2 of 8
Case 1:11-cv-00564-MBH Document 138 Filed 07/02/20 Page 10 of 15



Case 1:88-cv-00634-DAD-SKO Document 1040-1 Filed 04/01/20 Page 3 of 8
Case 1:11-cv-00564-MBH Document 138 Filed 07/02/20 Page 11 of 15



Case 1:88-cv-00634-DAD-SKO Document 1040-1 Filed 04/01/20 Page 4 of 8
Case 1:11-cv-00564-MBH Document 138 Filed 07/02/20 Page 12 of 15



Case 1:88-cv-00634-DAD-SKO Document 1040-1 Filed 04/01/20 Page 5 of 8
Case 1:11-cv-00564-MBH Document 138 Filed 07/02/20 Page 13 of 15



Case 1:88-cv-00634-DAD-SKO Document 1040-1 Filed 04/01/20 Page 6 of 8
Case 1:11-cv-00564-MBH Document 138 Filed 07/02/20 Page 14 of 15



Case 1:88-cv-00634-DAD-SKO Document 1040-1 Filed 04/01/20 Page 7 of 8
Case 1:11-cv-00564-MBH Document 138 Filed 07/02/20 Page 15 of 15



Case 1:88-cv-00634-DAD-SKO Document 1040-1 Filed 04/01/20 Page 8 of 8
